     Case 2:18-cv-02052-KJM-DMC Document 52 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK K. COURTNEY,                              No. 2:18-cv-2052-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    POOJA KANDEL, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On December 7, 2020, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court presumes that any findings of fact are correct. See Orand v. United

25   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

27   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                        1
     Case 2:18-cv-02052-KJM-DMC Document 52 Filed 03/31/21 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations overall
 2   to be supported by the record and by the proper analysis with respect to the substantive merits
 3   analysis. The court finds summary judgment should be granted because there is no genuine
 4   dispute of material fact and, therefore does not adopt the magistrate judge’s findings and
 5   recommendations regarding qualified immunity.
 6                  Accordingly, IT IS HEREBY ORDERED that:
 7                  1.      The findings and recommendations filed December 7, 2020, are adopted to
 8   the extent the court finds there is no genuine dispute of material fact;
 9                  2.      Defendants’ motion for summary judgment, ECF No. 43, is granted; and
10                  3.      The Clerk of the Court is directed to enter judgment and close this file.
11   DATED: March 31, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
